DETAILED ACTION
This office action is in response to the Request for Continued Examination filed May 14, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 14, 2021 has been entered.
 
Claim Status
Claim 1 is currently amended.
 Claims 2-14 and 16-20 are as previously presented.
Claim 15 is canceled.
Claim 21 is newly added.
Therefore, claims 1-14 and 16-21 are currently pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14, 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Kim; US PG Pub #2018/0162274) in view of Gupta et al. (Gupta; US PG Pub #2017/0076606) and Briggance (US PG Pub #2007/0182817).
As to claim 1, Kim teaches a vehicle advancing monitoring system (Paragraph [0022] teaches a vehicle side-rear warning device), comprising: 
a monitor configured to acquire image information in a specified direction of a vehicle, and generate alarm information upon detection of an object with a relative distance to the vehicle (Paragraph [0022] teaches a side-rear warning system control unit processing a received image signal to output a warning signal) less than a preset value in the specified direction, wherein the specified direction refers to a left rear direction and/or a right rear direction (Figure 9; Paragraphs [0037] and [0038]); 
a display screen configured to display the image information acquired by the monitor (Paragraph [0025]; Figures 1 and 3, Items 300 and 1000); and 
an alarm configured to perform an alarm operation according to the alarm information (Paragraph [0032] teaches a speaker and vibration device). However, Kim does not explicitly teach wherein the vehicle advancing monitoring system further comprises a steering detector configured to acquire a steering angle of the vehicle, and send information of the steering angle and a steering direction to the monitor when detecting the steering angle of the vehicle is greater than a preset angle value; and 
the monitor is configured to control the corresponding monitoring part to monitor the image information and object information on the side of the steering direction according to the information of the steering angle and the steering direction; and 
wherein the vehicle advancing monitoring system further comprises a rotatable device which is retractable inside and outside the vehicle, and the monitor contracts into the vehicle through the rotatable device when the monitor is not used, and extends outside the vehicle through the rotatable device when the monitor is used.
In the field of driving assistance systems and methods, Gupta teaches wherein the vehicle advancing monitoring system further comprises a steering detector configured to acquire a steering angle of the vehicle, and send information of the steering angle and a steering direction to the monitor when detecting the steering angle of the vehicle is greater than a preset angle value; and 
the monitor is configured to control the corresponding monitoring part to monitor the image information and object information on the side of the steering direction according to the information of the steering angle and the steering direction (Paragraph [0014] teaches activating an imaging device based on detection of a lane change or detection of a change in steering angle above a pre-defined angle threshold). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kim with the detection of Gupta because this yields the predictable result of automating an otherwise manual process (Paragraph [0014]) which reduces human error and distraction when driving for increased safety.
Kim in view of Gupta does not render obvious wherein the vehicle advancing monitoring system further comprises a rotatable device which is retractable inside and outside the vehicle, and the monitor contracts into the vehicle through the rotatable device when the monitor is not used, and extends outside the vehicle through the rotatable device when the monitor is used.
In the field of vehicle mounted cameras, Briggance teaches wherein the vehicle advancing monitoring system further comprises a rotatable device which is retractable inside and outside the vehicle, and the monitor contracts into the vehicle through the rotatable device when the monitor is not used, and extends outside the vehicle through the rotatable device when the monitor is used (Paragraphs [0004], [0007], [0014], and [0025]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kim with the rotatable device of Briggance because this structure yields the predictable result of increasing the level of protection for the monitor which should increase the life expectancy of the device.
As to claim 2, depending from the vehicle advancing monitoring system of claim 1, Kim teaches wherein the display screen is connected to the monitor (Figure 1), and is configured to display the image information acquired by the monitor (Paragraph [0022]).
As to claim 3, depending from the vehicle advancing monitoring system of claim 1, Kim shows configurations of the system (Figures 1-2), but does not explicitly teach wherein the system further comprises a communication circuitry; the display screen is connected with the monitor through the communication circuitry; and the communication circuitry is configured to transmit the image information acquired by the monitor to the display screen.
In the field of driving assistance systems and methods, Gupta teaches wherein the system further comprises a communication circuitry; the display screen is connected with the monitor through the communication circuitry; and the communication circuitry is configured to transmit the image information acquired by the monitor to the display screen (Figure 2; Paragraph [0066]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connections of Kim shown in Figures 1 and 3 with the vehicle network of Gupta because the vehicle network of Gupta allows communication between many components (Paragraph [0043]).
As to claim 4, depending from the vehicle advancing monitoring system of claim 2, Kim teaches wherein the monitor comprises two monitoring parts respectively arranged on the left and right sides of the vehicle; and the display screen is further configured to respectively display the monitoring information acquired by the two monitoring parts through different display areas (Paragraphs [0026], [0028], and [0030]; Figures 6a-7a).
As to claim 5, depending from the vehicle advancing monitoring system of claim 4, Kim teaches wherein the different display areas of the display screen are arranged on two sides of a steering wheel of the vehicle (Figure 6a shows monitor 310 to the left of the steering wheel and monitor 320 to the right of the steering wheel; Paragraph [0028]).
As to claim 6, depending from the vehicle advancing monitoring system of claim 4, Kim teaches wherein the display screen is further configured to display the alarm information generated by the monitoring part through the display area corresponding thereto (Paragraphs [0028] and [0030]).
As to claim 7, depending from the vehicle advancing monitoring system of claim 6, Kim teaches wherein the display screen is further configured to control the display area for displaying the alarm information (Paragraph [0034]) to blink (Paragraph [0038] teaches providing a visual warning signal repeated with a period).
As to claim 8, depending from the vehicle advancing monitoring system of claim 7, Kim teaches wherein the display screen comprises a display controller (Figure 3, Item 1600) configured to control the display area for displaying the alarm information (Paragraph [0034]) to blink (Paragraph [0038] teaches providing a visual warning signal repeated with a period).
As to claim 9, depending from the vehicle advancing monitoring system of claim 8, Kim teaches wherein the display controller is further configured to control each of the display areas to display the alarm information generated by the corresponding monitoring part (Paragraph [0038]).
As to claim 10, depending from the vehicle advancing monitoring system of claim 4, Kim does not explicitly teach wherein the two monitoring parts are mounted on the vehicle through a rotatable device, but does teach locating camera on side view mirrors (Paragraph [0023]; Figure 5a).
In the field of driving assistance systems and methods, Gupta teaches wherein the two monitoring parts are mounted on the vehicle through a rotatable device (Paragraphs [0041], [0063], [0078], and [0094] teach rotation between rear facing and front facing; Paragraph [0113] teaches rotating to the side and downward). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mirrors of Kim with the monitoring parts of Gupta such that the monitoring part is mounted on the vehicle through a rotatable device because this yields the predictable result of allowing the mirrors to be deployed for use when desired and put into a folded position for increased protection when not in use and permits a more expansive view around the vehicle for increased safety.
As to claim 11, depending from the vehicle advancing monitoring system of claim 1, Kim teaches wherein the monitor is further provided with a protective cover (Figure 5a shows a side view mirror as the protective cover).
As to claim 12, depending from the vehicle advancing monitoring system of claim 1, Kim teaches further comprising a control part configured to control the monitor (Figures 1-3, Item 1000; Paragraph [0034]) and teaches outputting a warning when a turn signal lamp of the vehicle is turned on (Paragraph [0039]), but does not explicitly teach wherein the control part comprises a signal generator arranged on a steering wheel of the vehicle; and the signal generator generates a first signal to control a start-up operation of the monitor or a second signal to control a shutdown operation of the monitor according to a touch input.
In the field of driving assistance systems and methods, Gupta teaches wherein the control part comprises a signal generator arranged on a steering wheel of the vehicle; and the signal generator generates a first signal to control a start-up operation of the monitor or a second signal to control a shutdown operation of the monitor according to a touch input (Paragraphs [0017]and [0023] teach a button on the steering wheel to activate or deactivate the imaging devices). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kim with the actuation of Gupta because this permits manual or automatic activation (Paragraph [0014]) which yields the predictable result of enhanced operability and increased safety.
As to claim 13, depending from the vehicle advancing monitoring system of claim 1, Kim does not explicitly teach wherein the monitor is further configured not to generate alarm information when detecting an object with a relative distance to the vehicle gradually increased but less than a preset value in a specified direction of the vehicle.
However, Kim teaches detecting a threat level associated with a first zone and a second threat level associated with a second zone where the threat levels have different corresponding warning levels (Figure 9; Paragraphs [0037]-[0038] teach) and only outputting a warning when a turn signal lamp is turned on or when a speed of the vehicle is greater than a predetermined speed so that warnings are only output when desired (Paragraphs [0039] and [0040]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kim to not generate alarm information when detecting an object with a relative distant gradually increased but less than a preset value because this yields the predictable result of only outputting when desired such that if the distance is increasing, the threat level is decreasing and the driver can safely navigate without warning.
As to claim 14, depending from the vehicle advancing monitoring system of claim 4, Kim teaches wherein the monitoring part comprises a camera, a radar, and a data processor connected with the camera and the radar (Paragraphs [0022]-[0024] teach a camera, radar, and control unit); and the data processor is configured to transmit the image information acquired by the camera to the display screen for displaying, determine whether an alarm is required according to distance information between the vehicle and the object and measured by the radar, and generate alarm information when the relative distance from the object to the vehicle is less than the preset value (Paragraphs [0022], [0025], [0037], and [0038]).
As to claim 16, depending from the vehicle advancing monitoring system of claim 1, Kim teaches wherein a light emitting module is arranged around the display screen (Figures 10a and 10b, Items 311 and 321; Paragraph [0038]).
As to claim 17, depending from the vehicle advancing monitoring system of claim 1, Kim teaches wherein the alarm comprises an alarm controller (Figure 3, Items 1000, 1600, and 1700) and an alarm device group (Paragraph [0032]), wherein the alarm controller is connected with the monitor and the alarm device group (Figure 3); and the alarm controller is configured to control the alarm device group to alarm according to the received alarm information (Paragraphs [0034]).
As to claim 20, depending from the vehicle advancing monitoring system of claim 1, Kim does not explicitly teach wherein the display screen is a liquid crystal display screen or an OLED (organic light emitting diode) display screen.
In the field of driving assistance systems and methods, Gupta teaches wherein the display screen is a liquid crystal display screen or an OLED display screen (Paragraph [0024]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of Kim with the display of Gupta because OLED displays, as recognized by Gupta as one of many possible displays, yield the predictable result of providing a flat panel display with generally reduced power consumption to convey a multitude of information to a driver including video images to enhance the safety and user-friendliness of vehicle systems.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Kim; US PG Pub #2018/0162274) in view of Gupta et al. (Gupta; US PG Pub #2017/0076606) and Briggance (US PG Pub #2007/0182817) as applied to claim 17, further in view of Matsumoto et al. (Matsumoto; US PG Pub #2006/0290482).
As to claim 18, depending from the vehicle advancing monitoring system of claim 17, Kim teaches wherein the alarm device group comprises two alarm devices arranged on the left and right sides of the vehicle, respectively; and the alarm controller is configured to control alarm device(s) on the left side and/or the right side to alarm according to the received alarm information (Paragraphs [0037] and [0038]). However, Kim does not explicitly teach that the alarm devices are outside the vehicle.
In the field of blind spot detection systems, Matsumoto teaches that the alarm devices are outside the vehicle (Figures 1, 2, 6, and 7; Paragraph [0064]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kim with the exterior alerts of Matsumoto because this yields the predictable result of locating the alarm devices in locations where the driver will be looking when the alarm is given in order to not further distract the driver.
As to claim 19, depending from the vehicle advancing monitoring system of claim 18, Kim teaches wherein the alarm controller is configured to determine the direction of an object with a relative distance to the vehicle less than a preset value according to the received alarm information, and control an alarm device located in the direction of the object to alarm (Paragraphs [0028], [0037], [0038]).
	
Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 and 16-20 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion











The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Happy et al. (US PG Pub #2016/0065796)
DiMenichi (US PG Pub #2017/0244902)

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN W SHERWIN whose telephone number is (571)270-7269.  The examiner can normally be reached on M-F, 9:00-3:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571.270.1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN W SHERWIN/Primary Examiner, Art Unit 2688